Day, J.
1. practice: special finding: instruction. The special finding of the jury is abundantly sustained by the evidence, and is conclusive of the rights of the parties, unless connected therewith there has been some error ■of law prejudicial to the plaintiff. The answer alleges that on 22d daY December, 1877, the plaintiff ordered an adjournment of the schools for two weeks, and about the same time, with the con*202currenee of the board, the plaintiff gave a public exhibition, of which the clear receipts were fifty-seven dollars and eighty-five cents, which it was mutually agreed between plaintiff and the board should be turned over to the board for the purchase-of a school district library, and which the plaintiff, when requested to do so, refused to turn over. The answer further alleges as follows: “Defendant further states that on the 29th of said month, the plaintiff still refusing and failing to pay-over or account for said money, proposed to the president of: the board that he would turn over said fifty-seven dollars and. eiglity-five cents to the board, and settle all his claims under.' said contract as teacher, if the board would pay him in advance, the sum of seventy dollars, being the full amount that would, otherwise be due him should he teach the full number of: school days there would otherwise be for him to teach during' the thirty days following the notice of his dismissal, deducting the vacation. To this the board agreed, and the plaintiff-turned over the said money so wrongfully in his hands, and the defendant paid him the said seventy dollars, as requested by him, and thus all matters were settled between these parties connected with said contract, and on the strength of which the defendant employed another teacher, and has been acting upon the contract ever since, all without objection by the plaintiff, until a long space of time afterwards. So the. defendant says the plaintiff has no right to recover. ”
The question submitted to the jury for special finding, and answered by them in the affirmative, is as follows: “The jury will find specially whether or not there was a settlement between the parties as alleged in defendant’s answer. Was there a settlement as above?”
The plaintiff asked three instructions, setting forth at great length and with much particularity the law respecting the question of settlement. The court refused them, and this refusal is assigned as error. The answer, it will be observed, sets forth the specific facts which, it is alleged, constitute the settlement. If these facts exist they amount to a settlement. *203The special finding of the jury is to the effect that the facts alleged in the answer as constituting a settlement are established by the testimony; in other words, that facts have been proved which, in law, amount to a settlement. This being the nature of the special finding, it is apparent that the plaintiff sustained no prejudice by the refusal of the court to direct the jury what facts are necessary to constitute a settlement. This view renders unnecessary a consideration of the other questions presented by appellant.
ÁEEIRMED.